Case 1:13-cr-10200-GAO Document 1771 Filed 04/12/19 Page 1 of 1

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA
Crim. No. lB-lOZOO-GAO

V.

DZHOKHAR A. TSARNAEV,

)
)
)
)
)
Defendant )

STIPULATED PROTECTIVE ORDER
l. Pursuant to this Court’s order (Dkt. Entry -ll-;;g) granting the govemment’s Motion to
Disclose to the Defense Pursuant to a Protective Order a Transcript Previously Filed Ex Parte,
the parties hereby stipulate to the entry of the following protective order:
2. Disclosure of Document 1668 shall be limited to the following counsel for Defendant
Dzhokhar Tsarnaev: David Patton, Deirdre von Dornum, Clifford Gardner, and Gail K. Johnson.
3. Authorized counsel shall not share Document 1668 or any of its contents with any

person, including Defendant or other members of the defense team.

4. These protections extend unless modified by the Court.

SO STIPULATED:
DATED: April 4, 2019 ANDREW E. LELLING
United States Attomey
By: /s/ Nadine Pellegrini
NADINE PELLEGRINI
Assistant U.S. Attorney
DATED: April 4, 2019 /s/ David S. Patton
Federal Defenders of New York, Inc.
Counsel for Dzhokhar Tsamaev
IT IS SO ORDERED.
/s/ George A. O’Toole, Ir. Dated: April 12, 2019

 

 

Hon. George A. O’Toole, Jr.
United States District Judge

